DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duty to Disclose Information Material to Patentability
 	According to 37 CFR  1.56: 
(a)    A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by  § §  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
	(1)     Prior art cited in search reports of a foreign patent office in a counterpart application, and
	(2)    The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.
(b)    Under this section, information is material to patentability when it is not cumulative to information already of record or being made of record in the application, and
	(1)     It establishes, by itself or in combination with other information, a  prima facie case of unpatentability of a claim; or
	(2)    It refutes, or is inconsistent with, a position the applicant takes in:
	(i)         Opposing an argument of unpatentability relied on by the Office, or
	(ii)        Asserting an argument of patentability.
    	A  prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability.
(c)    Individuals associated with the filing or prosecution of a patent application within the meaning of this section are:
	(1)    Each inventor named in the application;
	(2)    Each attorney or agent who prepares or prosecutes the application; and
		(3)    Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the application.
(d)    Individuals other than the attorney, agent or inventor may comply with this section by disclosing information to the attorney, agent, or inventor.
(e)    In any continuation-in-part application, the duty under this section includes the duty to disclose to the Office all information known to the person to be material to patentability, as defined in paragraph (b) of this section, which became available between the filing date of the prior application and the national or PCT international filing date of the continuation-in-part application.

	      There are some references found to be material to the patentability of the instant invention, including but not limited to copending application 16/177,943, along with the references cited in this and similar applications. All of these references are believed to be material to the instant invention as they are materially related to a SiC based merged diode. These references are apparently known to the applicant; yet, they have not been fully disclosed by the applicant. Applicant is reminded of the duty, and is required to take action to fulfill the duty, to disclose to the Office all information known to that applicant to be material to patentability to the instant invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the subject matters of: a first electrode in contact with an upper surface of the third epitaxial layer; and a third electrode used as an anode electrode formed on top of the second electrode. However, it fails to clarify: what is/are the definite positional relationship(s) between the first electrode and the third electrode; and/or whether the recited third electrode as an anode also definitely contacts and/or is on top of the recited first electrode.
Claim 14 recites the term of “the first ohmic contact metal”, but such term lacks a sufficient antecedent basis in the claim.
Claim 15 recites the term of “the second ohmic contact metal”, but such term lacks a sufficient antecedent basis in the claim.

Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2012/0313212).
Sugawara disclose a Silicon Carbide (SiC) Schottky diode (Figs. 1-17; particularly see Fig. 1), comprising:
a substrate of a first conductivity type (1; n+);
an ohmic contact metal (14/15) deposited on a backside of the substrate;
a first epitaxial layer of the first conductivity layer (2; n-) deposited on top of the substrate;
a second epitaxial layer of a second conductivity type (3a, 3b) deposited on top of the first epitaxial layer;
a third epitaxial layer of the second conductivity type (4a, 4b) deposited on top of the second epitaxial layer;
a plurality of trenches in the second and third epitaxial layers;
a first electrode (16a, 16b) in contact with an upper surface of the third epitaxial layer;
a second electrode (6a, 6b) deposited at a bottom portion of the trench, forming a Schottky junction between the second electrode and the first epitaxial layer; and
a third electrode (9) used as an anode electrode formed on top of the second electrode.
Furthermore, it is noted that any potential implications regarding how the trenches are formed are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding claim 12, in addition to what have been discussed above, it is further noted that the above diode further comprises a junction termination extension (JTE) region (such as the right edge portion of B) formed by patterning and etching an end portion of the second and third epitaxial layers.

Claim 13, insofar as being in compliance with 35 USC 112, is rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugawara.
The disclosure of Sugawara is discussed as applied to claims 9-12 above.
Each of the above trenches is substantially smoothed with substantially rounded corners that can naturally substantially relieve an electric field concentration at the corner of the trench in the reverse mode, as least when compared to a trench that has  right-angle corners.
Or, in the alternative, it is noted that it is well known in the art that the trench corners can be commonly and desirably rounded for achieving the desired electric field relaxation at the trench corners.  Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known rounded-corner trench structure into the device of Sugawara, so that a diode device with desired and/or improved device performance would be obtained.

Claims 14 and 15, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara.
The disclosure of Sugawara is discussed as applied to claims 9-13 above.
Although Sugawara does not more expressly disclose that the first and/or second ohmic contact metals can be nickel, silver, and/or aluminum, it is noted that it is well known in the art that each of such metals is a commonly used metal for forming an ohmic contact with desired material property and/or material choice.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate one or any of such art-well-known contact metals into the device of Sugawara, so that a diode device with desired contact material property and/or material choice would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,529,867. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each recite the substantially same subject matters of: a Silicon Carbide (SiC) Schottky diode that can naturally and/or obviously comprising: a substrate of a first conductivity type; an ohmic contact metal deposited on a backside of the substrate; a first epitaxial layer of the first conductivity layer deposited on top of the substrate; a second epitaxial layer of a second conductivity type deposited on top of the first epitaxial layer; a third epitaxial layer of the second conductivity type deposited on top of the second epitaxial layer; a plurality of trenches formed by etching the second and third epitaxial layers; a first electrode in contact with an upper surface of the third epitaxial layer; a second electrode deposited at a bottom portion of the trench, forming a Schottky junction between the second electrode and the first epitaxial layer; and a third electrode used as an anode electrode formed on top of the second electrode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-F are cited as being related to a diode structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898